                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

SHIRLEY DEPARI, EXECUTRIX,
OF THE ESTATE OF LUIGI
DEPARI,                                  CIVIL ACTION NO. 3:17-cv-00755
        Plaintiff,

           v.                            (SAPORITO, M.J.)

JESSE RUNYON, et al,

           Defendants.

                                 ORDER

     AND NOW, this 26th day of July, 2019, in accordance with the

Memorandum filed contemporaneously herewith, IT IS HEREBY

ORDERED as follows:

     1. The motion to intervene (Doc. 77) filed by the Rutkowskis

is GRANTED.

     2     A telephonic conference with counsel for the parties and

the intervenors is hereby scheduled for Monday, August 5, 2019, at

2:00 p.m. for the purpose of discussing the court’s proposed redactions




                                     1
to the sealed documents and the procedure therewith. The court shall

initiate the call.




                                s/Joseph F. Saporito, Jr.
                                JOSEPH F. SAPORITO, JR.
                                U.S. Magistrate Judge
Dated: July 26, 2019




                                   2
